DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 12/21/2021 has been entered.  Claims 1-12 are pending in the application with claims 1, 2, 4-6, 11 amended and claim 12 newly added.  The previous 35 USC 112 rejection of claims 2, 5-11 are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 5 recites “a lever projected from the inclined surface having a predetermined angle with respect to the flat surface; a bending operation member mounted on the inclined surface and projected outwardly therefrom toward the flat surface such that the bending | operation member is protected by the flat surface to prevent the flexible insertion portion from unintentional bending when the endoscope not being in operation” in Lines 10-15, wherein the examiner is unable to find support in the original disclosure for both “a lever” and “a bending operation member” being disposed on the inclined surface.  Rather, it’s the examiner’s understanding that the lever and bending operation member and referring to the same structural element and the examiner suggests amending the claim to include only one of the lever and bending operation member.  Appropriate correction is required.
Claim 6 recites the limitation “wherein the respective flat and inclined surfaces are integrally attached to one another” in Lines 1-2, wherein the specification does not provide support for the flat and inclined surface being integrally attached to each other, particularly since the flat surface is not part of the endoscope and therefore it’s unclear how the flat surface is able to be integrally attached to the inclined surface.  Rather, it appears Applicant may have intended to recite the mounting surface and inclined surface are integrally attached to each other.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa et al. (JP 08-224206, hereinafter Yoshikawa).

In regard to claim 1, Yoshikawa discloses a medical device (Fig. 7) comprising: 
an insertion portion (2) configured to be inserted in a subject (Fig. 7); and 
an operation portion (71) being connected on a proximal side of the insertion portion which being grasped by an operator (Fig. 7), the operation portion including:
a mounting surface configured to be disposed on a flat surface and configured to stabilize the operation portion to the flat surface (see annotated Fig. 7 below, the mounting surface is capable of being disposed on a flat surface);

an inclined surface (73) extending from an edge of the mounting surface (Fig. 7); 
a lever (16) projected from the inclined surface having a predetermined angle with respect to the flat surface (see annotated Fig. 7 below);
a finger resting portion (16) which is attached at a projecting end of the lever so as to permit the operator to manipulate (see annotated Fig. 7 below), 
wherein the operation member is configured to be disposed at such a position with respect to the flat surface so as to form a gap between the finger resting portion and the flat surface  (see annotated Fig. 7 below), and 
wherein the mounting surface of the operation portion includes a projecting portion configured to contact with the flat surface so as to form the gap  (see annotated Fig. 7 below).

    PNG
    media_image1.png
    483
    1019
    media_image1.png
    Greyscale

In regard to claim 3, Yoshikawa teaches wherein the insertion portion includes a bending portion (7) disposed on a distal side of the insertion portion which inserted to the subject, and the operation member is defined by a bending operation member causing the bending portion to bend (Par. 25).

In regard to claim 4, Yoshikawa teaches wherein the inclined surface is formed in continuation with the mounting surface of the operation portion (Fig. 7).

In regard to claim 12, Yoshikawa teaches a finger resting portion that is attached at a projecting end of the lever is positioned such that a finger resting surface faces the flat surface to allow the operator to manipulate the medical device  (see annotated Fig. 7 above).

In regard to claim 5, Yoshikawa discloses a medical device (Fig. 7) comprising: 
an endoscope (Fig. 7) having an operation portion (71) and a flexible insertion portion (2) extending from the operation portion wherein the operation portion being used to manipulate the flexible insertion portion during an operation (Par. 25), the operation portion includes:
a mounting surface configured to be disposed on a flat surface and configured to stabilize the operation portion to the flat surface (see annotated Fig. 7 below); an elongated body including: 
an inclined surface (73) extending from an edge of the mounting surface (see annotated Fig. 7 below); 
a lever (16) projected from the inclined surface having a predetermined angle with respect to the flat surface (see annotated Fig. 7 below); 
a bending operation member (16) mounted on the inclined surface and projected outwardly therefrom toward the flat surface such that the bending operation member is protected by the flat surface to prevent the flexible insertion portion from unintentional bending when the endoscope not being in operation (annotated Fig. 7 below shows the bending operation member / lever would not contact the flat surface and would be protected by the flat surface).

In regard to claim 6, Yoshikawa teaches wherein the respective flat and inclined surfaces are integrally attached to one another (Fig. 7 illustrates the mounting and inclined surfaces integrally attached to each other).

In regard to claim 7, Yoshikawa teaches wherein the predetermined angle is defined by an angle that corresponds to a size of the bending operation member (Fig. 7).

In regard to claim 8, Yoshikawa teaches wherein the bending operation member and the flat surface are facing one another such that a gap is formed therebetween (see annotated Fig. 7 below).

In regard to claim 9, Yoshikawa teaches wherein the bending operation member is defined by a finger resting portion and a lever that are attached to one another (see annotated Fig. 7 below).

In regard to claim 10, Yoshikawa teaches wherein the bending operation member is attached to the inclined surface via the lever (see annotated Fig. 7 below).

In regard to claim 11, Yoshikawa teaches medical device (Fig. 7) comprising: 
an endoscope (Fig. 7) having an operation portion (71) and a flexible insertion portion (2) extending from the operation portion wherein the operation portion being used to manipulate the flexible insertion portion during an operation (Par. 25), the operation portion includes:
a mounting surface configured to be disposed on a flat surface and configured to stabilize the operation portion to the flat surface (see annotated Fig. 7 below); 
an elongated body including an inclined surface extending from an edge of the mounting surface and having a predetermined angle relative to the flat surface (see annotated Fig. 7 below) and 
a bending operation member (16) mounted on the inclined surface and projected outwardly therefrom toward the flat surface (Fig. 7), the bending operation member is defined by a finger resting portion and a lever that are attached to one another such that the finger resting portion forms a gap with the flat surface and is protected by the flat surface so as to prevent the flexible insertion portion from unintentional bending when the endoscope not being in operation (annotated Fig. 7 below shows the bending operation member / lever would not contact the flat surface and would be protected by the flat surface).

    PNG
    media_image2.png
    483
    1019
    media_image2.png
    Greyscale


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motoki et al. (JP 2001-272609, hereinafter Motoki).

In regard to claim 1, Yoshikawa discloses a medical device (1, Fig. 1) comprising: 
an insertion portion (2) configured to be inserted in a subject (Fig. 1); and 
an operation portion (6) being connected on a proximal side of the insertion portion which being grasped by an operator (Figs. 1,6), the operation portion including:
a mounting surface configured to be disposed on a flat surface and configured to stabilize the operation portion to the flat surface (see annotated Fig. 6 below, the mounting surface is capable of being disposed on a flat surface);

an inclined surface extending from an edge of the mounting surface (see annotated Fig. 6 below); 
a lever (43) projected from the inclined surface having a predetermined angle with respect to the flat surface (see annotated Fig. 6 below);
a finger resting portion (43) which is attached at a projecting end of the lever so as to permit the operator to manipulate (see annotated Fig. 8 below), 
wherein the operation member is configured to be disposed at such a position with respect to the flat surface so as to form a gap between the finger resting portion and the flat surface (see annotated Fig. 6 below), and 
wherein the mounting surface of the operation portion includes a projecting portion configured to contact with the flat surface so as to form the gap (see annotated Fig. 6 below).

    PNG
    media_image3.png
    540
    801
    media_image3.png
    Greyscale

In regard to claim 2, Motoki teaches wherein the mounting surface of the operation portion is non-parallel to a longitudinal axis direction of the operation portion (see annotated Fig. 6 above), and the finger resting portion is located in a non-overlapping region that does not contact the flat surface (see annotated Fig. 6 above).

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	March 4, 2022